Citation Nr: 0836565	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  03-31 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for depression, as 
secondary to service-connected tension headaches. 

2.	Entitlement to an increased evaluation for tension 
headaches prior to February 7, 2005.

3.	Entitlement to an increased evaluation for tension 
headaches after February 7, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1971 to June 
1975. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas denying service connection for depression and 
denying an evaluation greater than 30 percent for headaches.  
The RO also issued an August 2006 decision granting a 50 
percent evaluation for headaches effective from February 7, 
2005.  

In August 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The preponderance of the competent medical evidence shows 
that depression was not caused by or aggravated by headaches.  

3.	The competent medical evidence shows that the veteran had 
headaches on an average of once a month prior to February 7, 
2005. 

4.	 Since February 7, 2005, the veteran is receiving the 
maximum schedular evaluation for tension headaches.  


CONCLUSIONS OF LAW

1.	Depression was not incurred in or aggravated by service 
and was not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).  

2.	The criteria for a disability rating in excess of 30 
percent for headaches prior to February 7, 2005 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).  

3.	The criteria for a disability rating in excess of 50 
percent for headaches after February 7, 2005 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the veteran was sent a letter in November 2001 that 
addressed the VCAA notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the veteran was provided with this notice in 
March 2006.  Any error regarding this notice was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, 
the Court found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate 
such a claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the VCAA letter does not contain the level of 
specificity set forth in Vazquez-Flores.  However, the Board 
does not find that any such procedural defect constitutes 
prejudicial error in this case because of evidence of actual 
knowledge on the part of the veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this regard, the Board considered the veteran's statements 
in letters she submitted to the RO and in the VA medical 
examinations.  The veteran indicated that she was unable to 
walk her dog.  She also stated that when she was employed she 
used a vanpool to avoid driving, which would aggravate her 
headaches.  She also had difficulty turning her head which 
would effect her employment.  In July 2003, she was able to 
perform her job, with headaches, until she was laid off.  She 
was concerned that her headaches would impair her ability to 
get another job.  These statements provide a description of 
the effect of the service-connected disability on the 
veteran's employability and daily life.  These statements 
indicate awareness on the part of the veteran that 
information about such effects, with specific examples, is 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Vazquez-Flores, 22 Vet. App. at 49, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge satisfies the first and fourth requirements 
of Vazquez-Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of effects of the service-connected disability on 
employability and daily life, the Board notes that the August 
2006 rating decision and Statement of the Case include a 
discussion of the rating criteria utilized in the present 
case, including the specific applicable diagnostic code.  

The veteran was accordingly made well aware of the 
requirements for an increased evaluation pursuant to the 
applicable diagnostic criteria, and such action thus 
satisfies the notification requirements of Vazquez-Flores.  
For all of these reasons, the Board finds that any notice 
errors with regard to the requirements of Vazquez-Flores are 
not prejudicial, inasmuch as they did not affect the 
"essential fairness of the adjudication."  Sanders v. 
Nicholson, 487 F.3d at 889.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in August 1999, March 2002, April 
2002, May 2003, July 2003 and June 2006.  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  

The Board has reviewed all the evidence of record.  The 
veteran has been diagnosed with depression.  The VA medical 
records show treatment for depression.  She is also service 
connected for headaches.  The medical evidence of record, 
including the VA treatment records, however, does not show 
that depression was caused by or aggravated by headaches.  

In a March 2002 VA Compensation and Pension Examination for 
headaches, the examiner opined that the veteran's headaches 
do not appear to be causing the depression. 

In an April 2002 VA Compensation and Pension Examination, the 
veteran indicated that she was not depressed, but had 
depressive symptoms in the past.  The veteran indicated that 
her stress was probably much more related to her current 
employment situation than to her headaches.  The examiner 
found that the veteran did not appear depressed and any mild 
residual symptoms the veteran experienced were less related 
to the headaches and more related to her trying to get a job.  

A letter dated in May 2003 from the veteran's treating 
physician indicated that at times, certain stressors, such as 
tension headaches, may exacerbate her depression.  

In the July 2003 VA Compensation and Pension Examination, the 
veteran was diagnosed with major depressive disorder.  The 
examiner reviewed the claims file, including the medical 
records, and interviewed the veteran.  The examiner found 
that the veteran had a history of depression that was not 
related to her headaches.  The veteran stressed the role of 
occupational stressors in relation to her depression.  The 
examiner found that it was very difficult to establish a 
causal relationship from the headaches to the depression.  
The examiner opined that it was quite likely that the 
depression exacerbated the headaches.  The examiner concluded 
that it was not as likely that the depression was caused by 
the headaches as it was likely to be caused by a variety of 
other factors.  

The Board finds that the preponderance of the evidence shows 
that depression was not caused by or secondary to headaches.  
The only medical evidence suggesting that the headaches and 
depression may be related was the May 2003 physician's 
statement.  This statement, however, is speculative.  Service 
connection may not be based on speculation or even remote 
possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim).  In this 
case, the physician could not confirm that the etiology of 
the veteran's depression was her headaches, just that the 
headaches may have exacerbated her depression.  This opinion 
is not probative and does not have the required degree of 
medical certainty required for service connection.  Hinkle v. 
Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on 
speculation are entitled to little, if any, probative value); 
see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  

The 2002 and 2003 VA opinions, in contrast, show that the 
depression was related to other factors, specifically the 
veteran's employment situation.  The Board finds that the VA 
examinations do not show that depression was caused by or 
aggravated by the headaches.  As such, the preponderance of 
the medical evidence of record is against the claim and the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, The Board finds that the veteran is not entitled 
to service connection for depression as secondary to service 
connected headaches.  

INCREASED EVALUATION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Prior to February 7, 2005, the veteran's headaches were 
evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  A 50 percent evaluation has been in 
effect since February 7, 2005.  Under this code, migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over last several months are rated 
30 percent disabling.  Migraine headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability are rated 50 percent 
disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2007).  

Prior to February 7, 2005

In a medical notation dated in April 1992, the veteran had 
complaints of headaches.  She stated that the headaches were 
infrequent and increased with stress and high blood pressure.  

In an August 1999 VA Compensation and Pension Examination, 
the veteran reported one headache per month.  She did not 
experience nausea, vomiting, or aura.  She was diagnosed with 
tension headaches, mild, nondisabling. 

In a March 2002 VA Compensation and Pension Examination, the 
veteran reported headaches one time in two to three months 
that would last 10 to 14 days.  They were characterized as 
dull, achy, and mild to moderate in intensity.  There was no 
associated nausea, vomiting, dizziness, blurry vision, 
photophobia or phonophobia.  Stress, prolonged work in front 
of a computer and loud noises increased the headaches.  The 
veteran was diagnosed with mild to moderate tension type 
headaches.  

In a July 2003 VA Compensation and Pension Examination, the 
veteran reported that the headaches occurred once a month, 
but could last from 5 to 30 days.  She was diagnosed with 
chronic tension type headaches without nausea, vomiting or 
light disturbance.  

Based on the foregoing, the Board finds that an increased 
evaluation for headaches prior to February 7, 2005 is not 
warranted.  The disability picture as portrayed by the 
veteran's report of symptoms more closely resembles a 30 
percent evaluation under Diagnostic Code 8100.  The medical 
evidence of record shows that the veteran reported that the 
headaches occurred infrequently, one time in two to three 
months and once per month.  The Board finds that a 50 percent 
evaluation is not warranted because the medical evidence does 
not show that the headaches occurred very frequently or were 
completely prostrating.  Additionally, there is no evidence 
of severe economic inadaptability because she was able to 
work and remained employed which she experienced headaches.  
The symptoms depicted by the veteran more closely resemble a 
30 percent evaluation.  Therefore, an increased evaluation 
prior to February 7, 2005 is not warranted.  

After February 7, 2005

The Board notes that a 50 percent evaluation is the maximum 
allowed under Diagnostic Code 8100.  

The VA medical records show that on February 7, 2005 and in 
March 2005 and January 2006 the veteran reported headaches 1-
2 times per month that would last weeks at time for usually 
the entire day.  In June 2006, the veteran experienced 
headaches 3-4 times a month lasting from days to weeks with 
associated nausea, photophobia and phonophobia.  The examiner 
noted a mild increase in headaches since the July 2003 
examination, when the veteran reported headaches once a 
month.  The examiner noted that the duration of the headaches 
had decreased and the number of days per month the veteran 
experienced headaches was similar in the June 2006 and July 
2003 examinations.  

The medical evidence shows that the veteran's headaches, 
under Diagnostic Code 8100, warrant a 50 percent evaluation 
after February 7, 2005.  As the veteran has been assigned the 
maximum 50 percent evaluation under Diagnostic Code 8100 for 
headaches, a higher evaluation under this code is not 
warranted.  

The Board further notes that to the extent that the veteran's 
service-connected headache disability affects her employment 
at any time during the pendency of this appeal, such has been 
contemplated in the assignment of the current schedular 
evaluations.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation).  In fact, the veteran remained employed 
and continued to search for employment after she was laid 
off.  Additionally, the evidence does not show that her 
headaches necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.


ORDER

Service connection for depression, as secondary to service-
connected tension headaches is denied. 

An evaluation greater than 30 percent for tension headaches 
prior to February 7, 2005 is denied.

An evaluation greater than 50 percent for tension headaches 
after February 7, 2005 is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


